                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


 JONAH JILLSON,                                    )
                                                   )
         Plaintiff,                                )
                                                   )    NO. 3:19-cv-00394
 v.                                                )
                                                   )    JUDGE RICHARDSON
 OSHI MEDLIN, et al.,                              )
                                                   )
         Defendants.                               )


                                  MEMORANDUM OPINION

       Plaintiff Jonah Jillson, an inmate currently confined at Hardeman County Correctional

Facility, filed this pro se civil rights action under 42 U.S.C. § 1983 regarding his medical treatment

at Trousdale Turner Correctional Center (“TTCC” or “Trousdale Turner”), his previous place of

confinement. (Doc. No. 1 at 2–3.) He brings this action against twelve defendants: Oshi Medlin,

the TTCC Health Services Administrator; Nurse Practitioner Cobb; Nurses Clark, Murray, Carter,

and Peterson; “John Doe Nurse”; two “Jane Doe Nurses”; “John Doe”; and two “John Doe

Physicians.” (Id. at 1, 3.) Plaintiff also filed an application to proceed in this Court without

prepaying fees and costs (Doc. No. 8) and a motion to appoint counsel (Doc. No. 2). For the

following reasons, Plaintiff will be appointed counsel and this action will be referred to the

Magistrate Judge for further proceedings.

I.     Application to Proceed as a Pauper

       The Court may authorize a prisoner to file a civil suit without prepaying the filing fee. 28

U.S.C. § 1915(a). Because it appears from Plaintiff’s in forma pauperis application that he cannot

pay the full filing fee in advance, his application (Doc. No. 8) will be granted. The $350.00 filing

fee will be assessed as directed in the accompanying Order. 28 U.S.C. § 1915(b)(1).
II.    Initial Review

       Under the screening requirements of the Prison Litigation Reform Act (“PLRA”), the Court

must conduct an initial review and dismiss the complaint if it is frivolous or malicious, fails to

state a claim upon which relief may be granted, or seeks monetary relief against a defendant who

is immune from such relief. 28 U.S.C. §§ 1915A, 1915(e)(2)(B); 42 U.S.C. § 1997e(c)(1). The

Court must also construe a pro se complaint liberally, United States v. Smotherman, 838 F.3d 736,

739 (6th Cir. 2016) (citing Erickson v. Pardus, 551 U.S. 89, 94 (2007)), and accept the factual

allegations as true unless they are entirely without credibility. See Thomas v. Eby, 481 F.3d 434,

437 (6th Cir. 2007) (citing Denton v. Hernandez, 504 U.S. 25, 33 (1992)).

       A.      Factual Allegations

       Plaintiff alleges that he arrived at Trousdale Turner on April 2, 2018. (Doc. No. 1 at 4.)

During a medical screening at intake that day, Plaintiff advised that he had a prescription to take

500 mg of Kepra, an anti-seizure medication, twice a day. (Id.) Around 1:00 p.m. on April 2,

Plaintiff was taken to Building A, Pod C, Cell 116. (Id.) During pill call that evening, Plaintiff told

a female nurse that he needed his medication, but he did not receive it. (Id.)

       During morning pill call on April 3, Plaintiff again advised a nurse that he needed his anti-

seizure medication and explained that he was “prone to suffer seizures without it,” but he did not

receive the medication. (Id.) Plaintiff started feeling unwell during the day on April 3, and again

advised a nurse during evening pill call that he needed his medication. (Id.) He did not receive it,

so Plaintiff asked the nurse to “contact the provider to verify that he in fact did have a prescription

for anti-seizure medication.” (Id.) He advised the nurse that he would “definitely suffer from

seizures” if he did not receive the medication. (Id.) The nurse did not return to his cell. (Id.)

Plaintiff then expressed his concerns about not receiving his anti-seizure medication to an on-duty



                                                  2
officer and requested that the officer contact medical, but the officer refused, stating that Plaintiff

“did not have a medical emergency.” (Id.)

        From April 4 through April 13, Plaintiff suffered either one or two seizures every day,

except for April 8. (Id. at 5–6.) Plaintiff provides the following details of this time period:

    •   April 4: one seizure; informed officer and two nurses of seizure at morning pill call; did
        not receive medication; request to go to medical denied.

    •   April 5: one seizure; did not receive medication; not taken to medical.

    •   April 6: two seizures; informed officer and nurse of pain in head and body; did not receive
        medication; request to go to medical denied.

    •   April 7: one seizure; did not receive medication; “[n]o medical code was called.”

    •   April 8: felt pain in head and body as a result of not receiving medication.

    •   April 9: one seizure; did not receive medication.

    •   April 10: two seizures; did not receive medication; informed nurse at morning pill call of
        not receiving medication, despite following TTCC sick call procedures and asking staff;
        explained to nurse that he had been taking prescribed dosage of Kepra “for a long time”;
        medical staff told Plaintiff “that the provider for TTCC medical has to get lab work done
        so that [he] can be given anti-seizure medication.”

    •   April 11: two seizures; did not receive medication.

    •   April 12: two seizures; felt “great pain,” including in joints, muscles, back, and head;
        informed nurse that he urinated on himself; request to go to medical denied.

    •   April 13: two seizures; did not receive medication initially, but eventually got it.

(Id.)

        After Plaintiff received his anti-seizure medication on April 13, he requested to see the

doctor. (Id. at 6.) Plaintiff noticed short-term memory problems that day. (Id.) Finally, on April

15, a doctor told Plaintiff that the seizures resulted in a brain injury. (Id.) Plaintiff alleges that the

seizures impaired his memory, decision making, cognitive function, and fine motor skills. (Id.) He

“cannot use his arms or hands as he once did” and requires physical therapy. (Id.) He also “need[s]

                                                    3
to be seen by a neurologist.” (Id.) It is likely, Plaintiff alleges, that he will be impacted by the

effects of the seizures for the rest of his life. (Id.) Plaintiff requests monetary damages and any

other relief to which he may be entitled. (Id. at 7.)

       B.      Standard of Review

       To determine whether a prisoner’s complaint “fails to state a claim on which relief may be

granted” under the PLRA, the Court applies the same standard as under Rule 12(b)(6) of the

Federal Rules of Civil Procedure. Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). The Court

therefore accepts “all well-pleaded allegations in the complaint as true, [and] ‘consider[s] the

factual allegations in [the] complaint to determine if they plausibly suggest an entitlement to

relief.’” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S.

662, 681 (2009)). An assumption of truth does not, however, extend to allegations that consist of

legal conclusions or “‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556

U.S. at 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007)). A pro se pleading

must be liberally construed and “held to less stringent standards than formal pleadings drafted by

lawyers.” Erickson, 551 U.S. at 94 (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

       C.      Discussion

       “To prevail on a cause of action under § 1983, a plaintiff must prove ‘(1) the deprivation

of a right secured by the Constitution or laws of the United States (2) caused by a person acting

under the color of state law.’” Dominguez v. Corr. Med. Servs., 555 F.3d 543, 549 (6th Cir. 2009)

(quoting Sigley v. City of Parma Heights, 437 F.3d 527, 533 (6th Cir. 2006)).

               1.      Statute of Limitations

       As an initial matter, the Court notes that there is a one-year statute of limitations for Section

1983 claims in Tennessee. Mills v. Barnard, 869 F.3d 473, 484 (6th Cir. 2017) (citing Tenn. Code



                                                   4
Ann. § 28-3-104(a)). “[T]he accrual date of a [Section] 1983 cause of action is a question of federal

law.” Wallace v. Kato, 549 U.S. 384, 388 (2007). The “standard rule” is that “the statute of

limitations period begins to run when the plaintiff knows or has reason to know that the act

providing the basis of his or her injury has occurred.” Harrison v. Michigan, 722 F.3d 768, 772–

73 (6th Cir. 2013) (quoting Collyer v. Darling, 98 F.3d 211, 220 (6th Cir. 1996)). A prisoner’s

civil complaint is deemed filed when it is submitted to prison officials for mailing. Richard v. Ray,

290 F.3d 810, 813 (6th Cir. 2002). Here, it appears that Plaintiff submitted the complaint for

mailing on May 7, 2019.1 (Doc. No. 2 at 6.) Thus, Plaintiff’s claims may be untimely if they are

based on acts that he knew or had reason to know occurred prior to May 7, 2018.

         The alleged events that form the basis of Plaintiff’s claims occurred at Trousdale Turner

from April 2 through April 13, 2018. At this early stage of the proceedings, however, the Court

will not dismiss Plaintiff’s claims as untimely. The statute of limitations is an affirmative defense.

Surles v. Andison, 678 F.3d 452, 458 (6th Cir. 2012) (citing Fed. R. Civ. P. 8(c)). “As such,

Defendants [bear] the ultimate burden of proof on that issue.” Id. (citing Fonseca v. Consol. Rail

Corp., 246 F.3d 585, 590 (6th Cir. 2001)). And “[t]he statute of limitations for claims subject to

the PLRA is tolled while the plaintiff exhausts his required administrative remedies.” Id. (citing

Brown v. Morgan, 209 F.3d 595, 596 (6th Cir. 2000)).

         Here, Plaintiff alleges that he filed a grievance regarding the deprivation of his anti-seizure

medication, and that he appealed it “as far as [he] could, to the commissioner.” (Doc. No. 1 at 2.)

He also alleges that the grievance was denied at every level, (id.), but does not explain how long

this process took. Accordingly, the complaint does not contain sufficient information to determine


1
  Plaintiff submitted the complaint and his motion to appoint counsel in the same envelope. (Doc. No. 1 at 8.) While
the complaint is dated May 2, 2019, (Doc. No. 1 at 7), Plaintiff signed a certificate of service reflecting that he gave
the motion to appoint counsel to prison officials for mailing on May 7, (Doc. No. 2 at 6). Because the complaint was
in the same envelope, the Court infers that Plaintiff gave it to prison officials for mailing that same day.

                                                           5
whether Plaintiff’s claims are untimely after tolling for the period during which he allegedly

exhausted his administrative remedies.

               2.      Capacity of Defendants

       Before turning to the merits of Plaintiff’s claims, the Court must address one more

procedural issue. Plaintiff lists twelve individuals as defendants but does not affirmatively plead

whether they are named in their official capacities, individual capacities, or both. (Doc. No. 1 at

3.) Where a Section 1983 plaintiff does not specify the capacity in which he is suing the defendants,

the Court assumes that they are being sued in their official capacities. Moore v. City of Harriman,

272 F.3d 769, 771 (6th Cir. 2001) (citing Whittington v. Milby, 928 F.2d 188, 193 (6th Cir. 1991)).

But “a plaintiff’s failure to explicitly state ‘individual capacity’ in the complaint is not necessarily

fatal to” individual-capacity claims. Rodgers v. Banks, 344 F.3d 587, 594 (6th Cir. 2003). In the

Sixth Circuit, “[i]f ‘a [Section] 1983 plaintiff fails to affirmatively plead capacity in the complaint,

we then look to the course of proceedings to determine whether’ the defendants received sufficient

notice that they might be held individually liable.” Goodwin v. Summit Cty., 703 F. App’x 379,

382 (6th Cir. 2017) (quoting Moore, 272 F.3d at 771).

       Here, Plaintiff at least partially identifies six defendants by name, and lists six additional

unidentified defendants—one “John Doe,” one “John Doe Nurse,” two “Jane Doe Nurses,” and

two “John Doe Physicians.” (Doc. No. 1 at 1, 3.) He does not reference any defendant’s official

title in the caption of the complaint. (Id. at 1.) He also seeks compensatory and punitive damages

“jointly and severally.” (Id. at 7.) These details support a finding that the complaint provides

sufficient notice that the defendants are being sued as individuals. Moore, 272 F.3d at 773. And

“[t]o the extent doubt persists that this combination of factors warrants construing the complaint

as one against the defendants individually, this doubt should be resolved in [Jillson’s] favor as a



                                                   6
pro se plaintiff.” Lindsay v. Bogle, 92 F. App’x 165, 169 (6th Cir. 2004) (citing Boswell v. Mayer,

169 F.3d 384, 387 (6th Cir. 1999)). Accordingly, the Court will consider Plaintiff’s claims against

the defendants in both their official and individual capacities. See Rodgers, 344 F.3d at 594–95

(applying the course-of-proceedings test to hold that a defendant explicitly sued in her official

capacity “was on notice that she was [also] being sued in her individual capacity”).

                  3.       Individual-Capacity Claims

         Plaintiff alleges that he arrived at Trousdale Turner on April 2, 2018, and did not receive

his prescribed anti-seizure medication until April 13. During this period, Plaintiff alleges, he

suffered numerous seizures and several TTCC staff members either ignored his deteriorating

condition or refused his requests for medical treatment.

         The Eighth Amendment imposes a duty on prison officials to provide adequate medical

care to convicted prisoners.2 Shadrick v. Hopkins Cty., 805 F.3d 724, 736–37 (citing Estelle v.

Gamble, 429 U.S. 97, 103 (1976)). “[A] prisoner’s Eighth Amendment right is violated when

prison doctors or officials are deliberately indifferent to the prisoner’s serious medical needs.”

Comstock v. McCrary, 273 F.3d 693, 702 (6th Cir. 2001) (citing Estelle, 429 U.S. at 104). “A

constitutional claim for deliberate indifference contains both an objective and a subjective

component. The objective component requires a plaintiff to show the existence of a ‘sufficiently

serious’ medical need.” Dominguez, 555 F.3d at 550 (quoting Farmer v. Brennan, 511 U.S. 825,

834 (1994)). Here, Plaintiff satisfies the objective component in two ways.

         First, Plaintiff allegedly had a serious medical need for his anti-seizure medication from

the time he arrived at TTCC on April 2, 2018. “A serious medical need is ‘one that has been


2
  Plaintiff does not state whether he was a pretrial detainee or a convicted prisoner at the time of the allegations, but
this distinction has no practical effect on the Court’s analysis because the Sixth Circuit applies the same standard to
claims of inadequate medical care brought by pretrial detainees and convicted prisoners. Hopper v. Plummer, 887
F.3d 744, 756 (6th Cir. 2018) (citing Villegas v. Metro Gov’t of Nashville, 709 F.3d 563, 568 (6th Cir. 2013)).

                                                           7
diagnosed by a physician as mandating treatment or one that is so obvious that even a lay person

would easily recognize the necessity for a doctor’s attention.’” Harrison v. Ash, 539 F.3d 510, 518

(6th Cir. 2008) (quoting Blackmore v. Kalamazoo Cty., 390 F.3d 890, 897 (6th Cir. 2004)). On

April 2, Plaintiff allegedly reported during a medical intake screening that he had a prescription to

take 500 mg of Kepra, an anti-seizure medication, twice a day. Once later that day and twice the

next day, he informed various staff members that he would suffer seizures if he did not receive the

medication. Indeed, allegedly Plaintiff specifically asked a nurse at evening pill call on April 3 to

“contact the provider to verify that he in fact did have a prescription for anti-seizure medication.”

(Doc. No. 1 at 4.) Based on these allegations, the Court infers that Plaintiff had a diagnosed seizure

disorder that mandated treatment when he arrived at TTCC, which qualifies as a serious medical

need. See Bruederle v. Louisville Metro Gov’t, 687 F.3d 771, 776 (6th Cir. 2012) (quoting Rhodes

v. Chapman, 452 U.S. 337, 347 (1981)) (“If a failure to treat a particular condition would deny the

inmate ‘the minimal civilized measure of life’s necessities,’ it meets this ‘objective’ prong.”).

       Second, Plaintiff alleges that he suffered one or two seizures every day from April 4

through April 13, except for April 8. Plaintiff felt increasing pain in his head and body during this

time, urinated on himself, and ultimately experienced impaired memory, decision making,

cognitive function, and fine motor skills. The Court concludes that these seizures, and Plaintiff’s

resulting condition, were also sufficiently serious medical needs that “would alert ordinary people

as requiring medical attention.” See Newberry v. Melton, 726 F. App’x 290, 295 (6th Cir. 2018)

(footnote omitted) (finding that a prisoner’s seizures satisfied the objective component of a

deliberate indifference claim).

       As to the subjective component, Plaintiff must “show that [each] defendant ha[d] ‘a

sufficiently culpable state of mind in denying medical care.’” Id. at 294 (quoting Blackmore, 390



                                                  8
F.3d at 895). To do so, Plaintiff must “allege facts which, if true, would show that the official being

sued subjectively perceived facts from which to infer substantial risk to the prisoner, that he did in

fact draw the inference, and that he then disregarded that risk.” Dominguez, 555 F.3d at 550

(quoting Comstock, 273 F.3d at 703). This standard does not require Plaintiff to “show that the

defendant acted with the very purpose of causing harm,” but it does require a showing of

“something greater than negligence or malpractice.” Winkler v. Madison Cty., 893 F.3d 877, 891

(6th Cir. 2018) (citing Farmer, 511 U.S. at 835). “[T]he subjective component of a deliberate

indifference claim must be addressed for each officer individually.” Id. (quoting Phillips v. Roane

Cty., Tenn., 534 F.3d 531, 542 (6th Cir. 2008)).

       Here, Plaintiff has not satisfied the subjective component of this claim against the six

defendants who are at least partially identified—Oshi Medlin, Nurse Practitioner Cobb, and Nurses

Clark, Murray, Carter, and Peterson. The same is true of the two unidentified “John Doe

Physicians.” In the body of the complaint, Plaintiff does not allege any specific unconstitutional

conduct by these individuals. Indeed, other than including them in the caption, the list of parties,

and the request for relief, Plaintiff does not mention these defendants at all. Even under the liberal

construction afforded to pro se plaintiffs, a plaintiff “must allege that the defendants were

personally involved in the alleged deprivation of federal rights.” Frazier v. Michigan, 41 F. App’x

762, 764 (6th Cir. 2002) (citations omitted) (affirming dismissal of a pro se prisoner’s complaint

for failure to state a claim where the plaintiff “failed to allege with any degree of specificity which

of the named defendants were personally involved in or responsible for each of the alleged

violations of his federal rights”); Winkler, 893 F.3d at 891 (“[T]he evidence must show that the

specific individual was aware of facts from which he or she could infer a substantial risk of serious

harm.”). Accordingly, Plaintiff fails to state individual-capacity claims against these eight



                                                   9
defendants at this juncture. These individual-capacity claims will be dismissed, without prejudice

to Plaintiff’s ability to allege facts that may satisfy the subjective component of this claim against

these defendants in an amended complaint.

       By contrast, Plaintiff has satisfied the subjective component of this claim against the four

remaining unidentified defendants—“John Doe,” “John Doe Nurse,” and the two “Jane Doe

Nurses.” Plaintiff makes specific allegations against several unidentified Trousdale Turner

officials in the body of the complaint, including an officer working in his pod and nurses

responsible for morning and evening pill call. Construing the allegations in Plaintiff’s favor, the

Court infers that the pod officer is “John Doe,” and that the pill call nurses include “John Doe

Nurse” and the two “Jane Doe Nurses.”

       On April 3, 2018, Plaintiff alleges, he made pod officer John Doe aware of his serious

medical need for his anti-seizure medication and expressed concern that he was not receiving it.

Thus, Defendant John Doe was “allegedly aware of facts from which the inference of substantial

risk of harm could be drawn.” Garretson v. City of Madison Heights, 407 F.3d 789, 798 (6th Cir.

2005) (citations omitted) (finding a genuine issue of material fact as to whether an unnamed officer

was deliberately indifferent to a prisoner’s medical need for regular insulin injections where the

prisoner “informed the unnamed officer of her condition in detail when he escorted her to her

holding cell”). John Doe then allegedly disregarded that risk by refusing Plaintiff’s request to

contact medical and stating that Plaintiff “did not have a medical emergency.” Further, assuming

that the same John Doe was Plaintiff’s pod officer on April 4 and April 6, he allegedly was

deliberately indifferent to Plaintiff’s serious medical needs on those days as well. Allegedly,

Plaintiff’s first alleged seizure was on April 4, and he told the pod officer about it that day. But the

officer allegedly refused Plaintiff’s request to go to medical. Likewise, on April 6—a day Plaintiff



                                                  10
suffered two alleged seizures—Plaintiff allegedly told the pod officer that “he was in pain and both

his head and body were hurting.” But the officer allegedly again refused Plaintiff’s request to go

to medical because “it was not considered an emergency.” These allegations satisfy the subjective

component of this claim against Defendant John Doe.

       Plaintiff’s claims for deliberate indifference against John Doe Nurse and the two Jane Doe

Nurses are based on similar allegations, although these three defendants’ alleged misconduct

occurred over a longer period of time. As stated above, the Court considers the unidentified pill

call nurses to include these three defendants. And Plaintiff specifically alleges that he made pill

call nurses aware of his serious medical needs both before his seizures started and during the ten-

day seizure period.

       During evening pill call on April 2, Plaintiff allegedly told a Jane Doe Nurse that he needed

his anti-seizure medication. On April 3, he allegedly described his need for the medication to the

morning pill call nurse. He asked the evening pill call nurse to “contact the provider to verify that

he in fact did have a prescription for anti-seizure medication.” On April 4, Plaintiff allegedly told

two morning pill call nurses that he suffered a seizure. On April 6, he allegedly told a nurse that

“he was in pain and both his head and body were hurting.” On April 10, Plaintiff allegedly told the

morning pill call nurse that he had not received his prescribed anti-seizure medication despite

following TTCC sick call procedures and requesting it from TTCC staff. That same day, he

allegedly explained to a nurse that he was had been taking 500 mg of Kepra twice a day “for a

long time,” and that the “medication should never have been discontinued.” On April 12, Plaintiff

allegedly informed a nurse that he urinated on himself.

       Throughout this period, Plaintiff alleges, Defendants John Doe Nurse and the two Jane Doe

Nurses failed to provide Plaintiff his prescribed anti-seizure medication, ignored Plaintiff’s



                                                 11
deteriorating condition, and refused Plaintiff’s continual requests for medical attention. It was not

until April 13—when Plaintiff suffered his fourteenth seizure in ten days—that Plaintiff received

his medication. Taking these allegations as true, the Court concludes that Plaintiff satisfied the

subjective component of this claim against John Doe Nurse and the two Jane Doe Nurses.

         In sum, as the complaint currently stands, Plaintiff has stated a claim for deliberate

indifference to his serious medical needs against Defendants John Doe, John Doe Nurse, and the

two Jane Doe Nurses in their individual capacities. Plaintiff’s individual-capacity claims against

the other eight defendants, however, will be dismissed without prejudice to Plaintiff’s ability to

satisfy the subjective component of this claim against them in an amended complaint.

                  4.       Official-Capacity Claims

         Plaintiff also states an official-capacity claim against Defendant Oshi Medlin. According

to the complaint, Defendant Medlin is the Health Services Administrator at Trousdale Turner.

(Doc. No. 1 at 3.) “Official-capacity suits . . . ‘generally represent only another way of pleading

an action against an entity of which an officer is an agent.’” Hopper v. Plummer, 887 F.3d 744,

760 n.4 (6th Cir. 2018) (quoting Kentucky v. Graham, 473 U.S. 159, 165–66 (1985)). The Court

takes judicial notice that CoreCivic is a private entity contracted to manage Trousdale Turner.3

Thus, Plaintiff’s official-capacity claim against Medlin is essentially a claim against CoreCivic.

         Because it “performs the traditional state function of operating a prison,” CoreCivic “acts

under the color of state law for purposes of [Section] 1983.” Thomas v. Coble, 55 F. App’x 748,

748 (6th Cir. 2003) (citing Street v. Corr. Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996)). But



3
 The Court “may take judicial notice of ‘a fact that is not subject to reasonable dispute’ either because such a fact ‘is
generally known’ or ‘can be accurately and readily determined from sources whose accuracy cannot reasonably be
questioned.’” Davis v. City of Clarksville, 492 F. App’x 572, 578 (6th Cir. 2012) (quoting Fed. R. Evid. 201(b)). The
Tennessee Department of Correction website reflects that TTCC is managed by CoreCivic, a private corrections
management firm. Trousdale Turner Correctional Center, TENNESSEE DEPARTMENT OF CORRECTION,
https://www.tn.gov/correction/sp/state-prison-list/trousdale-turner-correctional-center (last visited July 10, 2019).

                                                          12
“private corporations cannot be held liable on the basis of respondeat superior or vicarious

liability.” Rouster v. Cty. of Saginaw, 749 F.3d 437, 453 (6th Cir. 2014) (citing Street, 102 F.3d at

818). To state a claim against CoreCivic, Plaintiff must allege that his “‘constitutional rights were

violated and that a policy or custom’ of [CoreCivic] ‘was the moving force behind the deprivation

of [his] rights.” Savoie v. Martin, 673 F.3d 488, 494 (6th Cir. 2012) (quoting Miller v. Sanilac

Cty., 606 F.3d 240, 255 (6th Cir. 2010)).

       Here, as stated above, Plaintiff has stated a colorable claim that he suffered violations of

his constitutional right to adequate medical care. Liberally construing the complaint in Plaintiff’s

favor, he also alleges that CoreCivic had a policy or custom that was the moving force behind

these violations. Plaintiff alleges that, on April 10, 2018, TTCC medical staff told him he could

not be given his medication until TTCC’s medical provider completed lab work. By this time,

TTCC staff had already denied Plaintiff his prescribed anti-seizure medication for eight days, and

Plaintiff had already suffered eight seizures. After this time, Plaintiff suffered another six seizures

before finally receiving his medication on April 13. For the purpose of initial review, the Court

concludes that CoreCivic’s alleged refusal to provide Plaintiff’s prescribed anti-seizure medication

until completing lab work constitutes a policy or custom that was the moving force behind

Plaintiff’s constitutionally inadequate medical care. Accordingly, Plaintiff has stated a claim

against CoreCivic for deliberate indifference to his serious medical needs, and his official-capacity

claim against Defendant Medlin will be referred to the Magistrate Judge for further development.

       The Court infers that, like Oshi Medlin, the other eleven defendants were employees of

CoreCivic at the time of the allegations. Because CoreCivic remains as a target of this action

through Plaintiff’s official-capacity claim against Defendant Medlin, Plaintiff’s claims against

other CoreCivic employees in their official capacities are redundant. See Von Herbert v. City of St.



                                                  13
Clair Shores, 61 F. App’x 133, 140 n.4 (6th Cir. 2003) (finding that a plaintiff’s “official-capacity

federal claims against [individual defendants] were redundant, because they were subsumed by

her [Section] 1983 charge against” their employer). Plaintiff’s official-capacity claims against the

other eleven defendants will be dismissed.

III.   Appointment of Counsel

       Plaintiff filed a Motion for Appointment of Counsel (Doc. No. 2 at 1–2) and the following

supporting documentation: a memorandum of law (id. at 3–5); an affidavit (Doc. No. 3); his own

declaration (Doc. No. 4); and the declaration of inmate legal aid Craig Quevedo (Doc. No. 5).

Plaintiff argues that he cannot afford counsel, has no legal training, and has “extremely limited”

access to legal materials. (Doc. No. 2 at 2.) According to his affidavit, he attempted to obtain

representation from two attorneys in July 2018 but did not receive a response, and he does not

have any income. (Doc. No. 3 at 2–3.) In Plaintiff’s declaration, he states that he is “functionally

illiterate,” and that an inmate legal aid helped him prepare and submit this action and his

declaration. (Doc. No. 4 at 1.) Quevedo’s declaration provides more detail, specifically stating that

Plaintiff lacks “basic reading and writing skills,” and that any further assistance for Plaintiff would

be “dependent upon work load and [] availability” because there are 256 inmates in Quevedo’s

unit and his “primary focus is on cases that are in criminal court.” (Doc. No. 5 at 1.)

       “A district court has discretion to appoint counsel for an indigent civil litigant” under 28

U.S.C. § 1915(e)(1). Richmond v. Settles, 450 F. App’x 448, 452 (6th Cir. 2011) (citing Reneer v.

Sewell, 975 F.2d 258, 261 (6th Cir. 1992)). “The appointment of counsel in a civil proceeding,”

however, “is not a constitutional right and is justified only in exceptional circumstances.” Lanier

v. Bryant, 332 F.3d 999, 1006 (6th Cir. 2003) (citing Lavado v. Keohane, 992 F.2d 601, 604–05

(6th Cir. 1993)). “To determine whether these exceptional circumstances exist, courts typically



                                                  14
consider ‘the type of case and the ability of the plaintiff to represent himself.’” Id. (citations

omitted). “This generally involves a determination of the complexity of the factual and legal issues

involved.” Richmond, 450 F. App’x at 452 (quoting Lavado, 992 F.2d at 606) (internal quotation

marks omitted).

       Here, the Court concludes that Plaintiff is indigent, and that this case presents extraordinary

circumstances warranting the appointment of counsel for at least four reasons. First, Plaintiff’s

ability to represent himself is extremely limited, if not completely foreclosed, by his lack of basic

reading and writing skills. Second, Plaintiff will likely require assistance to identify the four

defendants with individual-capacity claims remaining against them at this time, and to obtain and

understand his institutional medical records. Third, this matter presents legally complex issues,

including the statute-of-limitations issue identified above and the unique legal standards involved

in litigating a Section 1983 claim against a private entity like CoreCivic. And fourth, the alleged

constitutional violations and Plaintiff’s resulting injuries are severe. For all of these reasons, the

Court will exercise its discretion to appoint counsel in this case.

IV.    Conclusion

       Plaintiff’s application to proceed in forma pauperis (Doc. No. 8) and his motion to appoint

counsel (Doc. No. 2) will be granted. His individual-capacity deliberate indifference claims against

Defendants John Doe, John Doe Nurse, and the two Jane Doe Nurses, as well as his official-

capacity deliberate indifference claim against Defendant Oshi Medlin, will be referred to the

Magistrate Judge for further proceedings consistent with the accompanying Order.

       The Clerk will be directed to appoint counsel for Plaintiff from the civil appointment panel.

And Plaintiff, through counsel, will be directed file an amended complaint within a reasonable

time according to a schedule to be set by the Magistrate Judge.



                                                 15
     ____________________________________
     ELI RICHARDSON
     UNITED STATES DISTRICT JUDGE




16
